department of the treasury internal_revenue_service washington d c number release date uilc date internal_revenue_service national_office field_service_advice memorandum for from subject legend country a date z month q w edward williams senior technical reviewer cc intl br this is in reply to your memo dated date regarding a discovery request from the petitioner’s counsel in the above-mentioned case for certain information furnished by the country a taxing authorities to the commissioner field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent issue whether the commissioner may in response to the petitioner’s informal_discovery request disclose information received from the taxing authorities of country a conclusion since the taxing authorities of country a will not permit us to disclose the requested information the service may not disclose it to the petitioner facts the petitioner has filed a petition with the u s tax_court for redetermination of certain deficiencies in taxes and the case is set for trial in in month q as part of informal_discovery the petitioner’s counsel has requested production of certain information furnished by the taxing authorities of country a we sought the permission of the country a competent_authority for disclosing the information to the petitioner law and analysis although article of the united states-country a income_tax treaty requires the information exchanged under the treaty to be treated as secret it allows disclosure to courts and administrative bodies but we believe that such disclosure without express consent of the country a taxing authorities would likely cause them to be less cooperative in responding to our future requests for exchanges of information w edward williams senior technical reviewer attachment copy of country a taxing authority’s date z letter
